Citation Nr: 0530205	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-30 256	)	DATE
	)
	)


THE ISSUE

Whether a May 1981 decision of the Board of Veterans' Appeals 
(Board), which denied service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes before the Board on the veteran's motion 
alleging CUE in a May 1981 Board decision which denied, in 
part, service connection for an acquired psychiatric 
disorder, to include PTSD. 

In October 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

A May 1981 Board decision, which denied the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, was reasonably supported by evidence then of 
record and prevailing legal authority; the Board decision was 
not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the May 1981 Board decision which denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A.
§ 7111 (West 2002); 38 C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims CUE in a Board decision dated in May 1981, 
insofar as it denied service connection for an acquired 
psychiatric disorder, to include PTSD.  Motions filed based 
on CUE in prior Board decisions are not appeals, and the 
notice and duty to assist provisions of the law are 
inapplicable to such cases.  See 38 U.S.C.A. §§ 5103, 5103A, 
7111; 38 C.F.R. §§ 3.159, 20.1402; Livesay v. Principi, 15 
Vet. App. 165 (2001).

The RO established service connection for PTSD in an October 
1994 rating decision, effective March 3, 1994.  The veteran's 
essential argument is that in its May 1981 decision, the 
Board should have granted service for PTSD effective in 1979, 
when he first filed a claim for service connection for a 
psychiatric disorder.  

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.

CUE is the kind of error, of fact or of law, that when called 
to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE include the 
following:  (1) Changed diagnosis--a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist-the VA's failure to fulfill the 
duty to assist; and, (3) evaluation of evidence--a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d); See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 302 (2001), 13 
Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

At the time of the May 1981 Board decision, governing law and 
regulation provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C. § 310 (1976); 38 C.F.R. 
§ 3.303 (1980).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The evidence on file before the Board on May 26, 1981 did not 
include any service medical records, and a June 1980 
memorandum from the National Personnel Records Center (NPRC) 
showed that the veteran's service medical records were 
unavailable, having been destroyed in the 1973 fire at the 
NPRC.  The veteran's DD Form 214 reflects that he served on 
active duty from April 1951 to January 1953, including 
service in Korea, and received the combat infantry badge.

The veteran's original claim for service connection for a 
psychiatric disorder (which he characterized as anxiety and 
depression) was received in July 1979.  In his claim as well 
as in subsequent documents, he contended that he incurred a 
psychiatric disorder during service in the Korean War.

At the time of the Board's 1981 decision, there was no 
medical evidence of treatment for a psychiatric disorder 
dated prior to 1963.  By a letter dated in October 1979, a 
private physician, H. S. Wainer, MD, indicated that he 
treated the veteran in late October 1963, at which time the 
veteran gave a two-year history of being very nervous.  He 
was diagnosed with anxiety, and given medication.  By a 
letter dated in June 1979, the Guilford County Mental Health 
Center noted that the veteran was treated there from 1964 to 
1966, and in 1967.  The center did not identify the condition 
for which treatment was rendered.  

By a letter dated in October 1979, a private physician, J. E. 
Collins, MD, indicated that he examined the veteran, who 
reported that his emotional stress, depression, and anxiety 
were due to combat experiences in the Korean War.  He also 
reported that he only recently remembered these experiences 
as he had been suppressing the memory for many years.  Dr. 
Collins diagnosed chronic depression and schizoid 
personality, and noted that the veteran showed signs of 
chronic anxiety.  He concluded, "From the story he tells me, 
I feel that it is quite possible that much of his stress and 
psychological symptoms for the past twenty-six years could be 
related to these military experiences."

At the time of the 1981 decision, the Board also considered 
letters from the veteran that he wrote while in Korea during 
service.  In one letter, the veteran said that the jar from 
exploding shells shook him up, strained his back, and wrecked 
his nerves so that he "lost my head" for a while, but he 
was "OK now."  The Board also considered lay statements 
from relatives and friends essentially stating that the 
veteran's personality changed after service.

In September 1980, the RO sent a Request for Physical 
Examination (VA Form 21-2507) to the local VA Medical Center.  
The RO noted on this form that the veteran claimed to have 
post-traumatic stress neurosis.

In September 1980, a VA neuropsychiatric examination was 
performed.  The examiner noted the findings indicated by Dr. 
Collins in October 1979.  The examination report reflects 
that the veteran reported that his problems with his nerves 
began in 1954, but he tried to conceal his problems and did 
not seek treatment until later.  The examiner diagnosed 
anxiety neurosis with depression, and indicated that 
"Posttraumatic stress neurosis, by record (VA Form 21-2507), 
not found on this examination."  [Emphasis added.]

In its May 1981 decision, the Board found that the veteran 
had a problem with his nerves during service, as reflected in 
his own contemporaneous letters, but that the same letters 
reflected that he recovered from that condition.  The Board 
noted that there was no showing of a chronic psychiatric 
disorder in service or within one year after service.  The 
Board found that the currently diagnosed psychiatric disorder 
was not due to service because of a lack of continuity of 
symptoms since service and lack of evidence of chronicity.  
The Board also determined that service connection was not 
warranted for posttraumatic stress neurosis (now called PTSD) 
because he had not been diagnosed with this condition during 
his neuropsychiatric examination.

In multiple letters dated from 2000 to 2004, the veteran 
essentially asserts that a VA examiner committed CUE by 
failing to diagnose PTSD in the September 1980 VA examination 
report.  The Board notes in this regard that the issue 
currently before the Board is not the propriety of a medical 
opinion, but rather whether the Board committed CUE in its 
May 1981 decision.

In its October 2004 motion alleging that there was CUE in a 
May 1981 Board decision, the veteran's representative 
initially contended that service connection was warranted in 
1981 based on Dr. Collins' October 1979 medical opinion.  The 
veteran's representative also contended that the Board did 
not apply 38 C.F.R. § 4.128 (1981) in its May 1981 decision.  
The veteran's representative stated, "The Board should have 
considered with the VA examination conducted on September 30, 
1980, was this a progression of the appellant's current 
condition that was diagnosed by Dr. Collins on October 17, 
1979, and given consideration to another examination by a 
specialist to determine if the appellant's condition was 
related to his military service."

With respect to the representative's assertion that the Board 
failed to consider 38 C.F.R. § 4.128 (1981), the Board notes 
initially that the version in effect in May 1981 was the 1980 
version, as the 1981 version was not issued until July 1981.  
Moreover, C.F.R. § 4.128 pertains to rating disabilities 
which have already been service-connected, and thus is not 
applicable when determining whether service connection should 
be awarded for a disability.

In reviewing the evidence available to the Board in 1981, and 
the law then applicable, the Board now is unable to detect 
any CUE in the 1981 Board decision.  In determining whether 
the elements required for service connection had been 
satisfied, the Board in 1981 had to weigh the relevant 
evidence.  For example, there was no medical evidence of a 
chronic psychiatric disorder during service or for years 
afterward.  A psychiatric disorder was not medically 
demonstrated prior to 1963, more than 10 years after 
separation from service.  Dr. Collins merely opined that 
based on the veteran's reported history, it was "possible" 
that his current psychiatric symptoms could be related to 
service.  PTSD was not diagnosed on VA examination in 
September 1980.  At the time of the May 1981 Board decision, 
there was no medical evidence of a diagnosis of PTSD.  

Any failures in the duty to assist, such as failure to 
provide an examination, are not CUE.  38 C.F.R. 
§ 20.1404(d)(2).  Moreover, the veteran's allegations of 
error involve matters in which he disagrees with how the 
evidence was weighed or evaluated by the Board in 1981, and 
this does not constitute CUE.  38 C.F.R. § 20.1404(d)(3).  
There was no undebatable error of fact or law in the 1981 
Board decision that would have manifestly changed the 
outcome, and there was no CUE in that decision.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1403.  Thus the Board must deny the 
current motion to revise or reverse the 1981 Board decision 
based on alleged CUE.


ORDER

The motion that there was CUE in the May 1981 Board decision 
which denied service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



                       
____________________________________________
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



